Dissenting Opinion.

(For opinion of court see cmíe, p. 122.)
Dunbar, C. J.
I dissent. I think the only theory upon which the constitutionality of the lien law can be sustained is the theory of the benefit to the property upon which the work is done or material furnished; and this material never having been put into the building, the building should not respond to a lien for its value. It makes no difference to my mind why the material was not used in the house; whether on account of the contractor having suspended work or for any other reason. The fact is it was not used, and this is the fact in which the owner is interested.
I think in all things the judgment should be affirmed.